Citation Nr: 1521312	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-23 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a hearing in March 2015 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides in the Republic of Vietnam.  

2. The preponderance of the evidence of record shows that the Veteran's currently diagnosed diabetes mellitus is related to service.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran has been diagnosed with diabetes mellitus, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides because there is no affirmative evidence to the contrary.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Diabetes mellitus is a disease for which service connection may be presumptively established.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  The presumption of service connection for this disease may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (d) (2014).  

The Veteran underwent a VA examination in October 2010.  The examiner found that his diabetes mellitus was "...induced by frequent use of prednisone."  The examiner stated that the Veteran had bronchitis four to six times per year and "[w]hen he does, he takes prednisone and this elevates his blood sugars."  The examiner based this opinion on a "..note in current medical record of 2/19/2009."  As discussed by the examiner, a February 2009 VA treatment note showed that the Veteran had diabetes mellitus "induced by frequent use of prednisone."  The note also showed that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) in June 2005.  

At his March 2015 hearing, the Veteran competently and credibly testified that he had elevated glucose levels prior to his diagnosis of COPD and his regular use of prednisone.  This testimony is corroborated by his VA treatment records, which note an elevated blood glucose level of 131 mg/dL in October 2000, five years prior to his diagnosis of COPD.  

The Board finds that the October 2010 VA examiner's opinion is not supported by a rationale that rises to the level of "affirmative evidence to the contrary" to rebut the presumption that the Veteran's diabetes mellitus is the result of exposure to herbicides.  See 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (d) (2014).  
The examiner's rationale is simply that a VA treatment note documented this conclusion.  The examiner did not explain further.  Because the examiner's opinion is not sufficient to rebut the presumption, service connection for diabetes mellitus as a result of herbicide exposure is warranted.  


ORDER

Service connection for diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


